UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2179


MITCHELL JONES,

                  Plaintiff - Appellant,

          v.

HOUSING AUTHORITY OF CRISFIELD, c/o Charles Goldsborough,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv—00847-JFM)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell Jones, Appellant Pro Se.            Carrie    Blackburn   Riley,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mitchell      Jones    appeals      the   district     court’s      order

granting      summary   judgment    to        Defendant   in     Jones’   housing

discrimination suit.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.               See 4th Cir. R. 34(b).

Because Jones’ informal brief does not challenge the basis for

the district court’s disposition, Jones has forfeited appellate

review   of    the   court’s     order.        Accordingly,      we   affirm    the

district   court’s      judgment.     We       dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2